DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 7/17/2020, and 8/13/2020 and have been reviewed by the Examiner.
Drawings
The drawings are objected to because figures 1, 3-5, and 11 contain figures that utilize grayscale shading, per 37 C.F.R. 1.84(m) and section 608.02 IV of the MPEP, the shading of figures must not reduce the legibility of the figures. The examiner believes that the shading in these figures would reduce the legibility of the figures and obscure the details of the system, especially when the figures are reproduced.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous aerodynamic contour when the wing is in the high lift position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 as currently written is a clear limitation, the examiner is not sure if this is the intended limitation that is intended to be claimed, while there is a line in the specification that features the same limitations as the claim, the figures show that when the flaps are in the high lift configuration there are gaps between the three members which results in the bodies not forming a continuous aerodynamic contour and there does not appear to be a figure that shows the bodies forming a continuous aerodynamic contour while in the high lift configuration.  The examiner is wondering if this was meant to say that they form a continuous aerodynamic contour when it is in a stowed position which is shown in the figures and similar to claim 3. This claim is being examined as currently written using the high lift position rather than a stowed position.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “wherein the wing body and the trailing edge describe an angle of 35 to 45”, the examiner believes that this is supposed to be “wherein the wing body and the trailing flap” because the flap is the element that appears to be moving relative to the wing body rather than the trailing edge of the wing body.
Claim 3 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) in view of Rudolph (US #4,353,517).
Regarding claim 1, Dornier teaches an aircraft wing (2), comprising: a wing body (2 as seen in figure 2a) comprising a leading edge (2 as seen in figure 2a) and a trailing edge (2 as seen in figure 2a), (2b); wherein the flap is positioned in a farthest downward position when the aircraft is in hover mode (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30).  But, Dornier does not teach that the trailing edge comprises a channel; and an intermediate body interposed between the wing body and the trailing flap, wherein the intermediate body is disposed within the channel when the aircraft trailing flap is in a stowed position, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in a furthest deployed position, and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the aircraft wing is in a furthest deployed position.  
However, Rudolph does teach that the trailing edge comprises a channel (10, and 21 as seen in figure 1); and an intermediate body (18) interposed between the wing body (10, and 18 as seen in figure 2) and the trailing flap (18, and 20 as seen in figure 2), wherein the intermediate body is disposed within the channel when the aircraft trailing flap is in a stowed position (18, and 21 as seem in figure 1), and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in a furthest deployed position (10, and 18 as seen in figure 3), and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the aircraft wing is in a furthest deployed position (10, and 18 as seen in figure 3)
Regarding claim 2, Dornier as modified by Rudolph teaches the aircraft wing of claim 1, but Dornier does not teach that the wing body and the trailing edge describe an angle of 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                             when the aircraft wing is in a high lift position.  However, Rudolph does teach that the wing body and the trailing edge describe an intermediate angle when the aircraft wing is in a high lift position (20 as seen in figures 2, and 3, and Column 4, lines 12-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flap at an intermediate angle when it is in a high lift position because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the flap at an intermediate angle when it is in a high lift position is that it allows the wing to generate additional lift without adding too much drag to the system.  But Rudolph does not explicitly teach that the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the intermediate angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 3, Dornier as modified by Rudolph teaches the aircraft wing of claim 2, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection.  However, Rudolph does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection (16, 18, and 20 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing, intermediate body and the flap form a continuous body when there is zero deflection because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the 
Regarding claim 4, Dornier as modified by Rudolph teaches the aircraft wing of claim 1, wherein the aircraft wing and the trailing flap describe an angle of 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             when the aircraft wing is in the hover position (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing).
Regarding claim 5, Dornier as modified by Rudolph teaches the aircraft wing of claim 1, wherein the aircraft wing is a component of a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Regarding claim 6, Dornier teaches a method of operating an aircraft, comprising: providing the aircraft (1) with a wing comprising a wing body (2), a trailing flap (2b), transitioning the trailing flap to a hover position comprising a hover position angle (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30), wherein the hover position angle is defined by the wing body, and the trailing flap and is 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing). But Dornier does not teach an intermediate body interposed between the wing body and the trailing flap; transitioning the trailing flap between a high lift position comprising a high lift angle and fully deployed position, wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap and is 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                            , and that the fully deployed angle is defined by the wing body, intermediate body and trailing flap10, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the fully deployed position, and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the fully deployed position.
However, Rudolph does teach an intermediate body (18) interposed between the wing body (10, and 18 as seen in figure 2) and the trailing flap (18, and 20 as seen in figure 2); transitioning the (20 as seen in figure 2) and fully deployed position (20 as seen in figure 3, when the flap is moved to the fully deployed position it is moved to and past the high lift position), wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap (16, 18, and 20 as seen in figure 2), and that the fully deployed angle is defined by the wing body, intermediate body and trailing flap10 (16, 18, and 20 as seen in figure 3), and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the fully deployed position (16, and 18 as seen in figure 3), and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the fully deployed position (16, 18, and 20 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body between the wing and the trailing flap that moves to the high lift and fully deployed position wherein a gap is formed between the wing and intermediate body to break up the contour because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having an intermediate body between the wing and the trailing flap that moves to the high lift and fully deployed position wherein a gap is formed between the wing and intermediate body to break up the contour is that it allows the wing to maintain a streamlined shape when the flap is stowed but also increases the control surface area when the flap is deployed to help improve the efficiency of the system.  But Rudolph does not teach that the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the high lift angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 7, Dornier as modified by Rudolph teaches the method of claim 6, but Dornier does not teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                            .  However, Rudolph does teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                             (16, 18, and 20 as seen in figure 1, as can be seen the three members all form a single body when stowed that are not angularly offset).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a stowed angle between the wing, intermediate body, and trailing flap less than 10 degrees because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having a stowed angle between the wing, intermediate body, and trailing flap less than 10 degrees is that it allows the members for a continuous aerodynamic body when stowed which helps to improve the aerodynamic performance of the system.
Regarding claim 8, Dornier as modified by Rudolph teaches the method of claim 7, wherein the wing body comprising a leading edge and a trailing edge (2 as seen in figure 2b), but Dornier does not teach that the trailing edge comprises a channel, and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position.
However, Rudolph does teach that the trailing edge comprises a channel (10, and 21 as seen in figure 1), and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position (18, and 21 as seem in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing have a channel that a portion of the intermediate body can be stored in because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the wing have a channel that a 
Regarding claim 10, Dornier as modified by Rudolph teaches the method of claim 6, wherein the aircraft is a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) as modified by Rudolph (US #4,353,517) as applied to claim 6 above, and further in view of Heynatz (US #4,796,840).
Regarding claim 9, Dornier as modified by Rudolph teaches the method of claim 6, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position.  However, Heynatz does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position (1, 4, and 5 as seen in figure 5, as can be seen in the figure, the wing, intermediate body and flap are deployed in a high lift position while maintaining a connection between the three bodies to form a continuous contour).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing body, intermediate body, and trailing flap form a continuous body when in a high lift position because Dornier and Heynatz are both aircrafts that deploy flaps from the back of the wings to help control the flight.  The motivation for having the wing body, intermediate body, and trailing flap form a continuous body when in a high lift position is that it helps to increase the lift generated by the wing when it is in the high lift position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647